                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

FLOYD DAVID MORRIS,

       Plaintiff,

v.                                                        Case No: 6:17-cv-1861-Orl-TBS

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                          ORDER

       The matter is before the Court on Plaintiff’s Motion for Attorney’s Fees Pursuant to

the Equal Access to Justice Act, 28 U.S.C. §2412 (“the EAJA”) (Doc. 24). Plaintiff seeks

an award of attorney’s fees in the amount of $5,628.34 and reimbursement of $49.11 in

litigation expenses. Defendant, the Commissioner of Social Security, opposes the motion,

in part (Doc. 25). On review, the motion is GRANTED, in part, and otherwise DENIED.

       Under the EAJA, a claimant is eligible for an attorney fee award where: (1) the

claimant is the prevailing party in a non-tort suit involving the United States; (2) the

government’s position was not substantially justified; (3) the claimant filed a timely

application for attorney’s fees; (4) the claimant had a net worth of less than $2 million

when the complaint was filed; and (5) there are no special circumstances which would

make the award of fees unjust. 28 U.S.C. § 2412(d). The fee award must also be

reasonable. Schoenfeld v. Berryhill, No. 8:17-CV-407-T-AAS, 2018 WL 5634000, at *1

(M.D. Fla. Oct. 31, 2018), citing 28 U.S.C. § 2412(d)(2)(A).

       On August 17, 2018, the Court entered a final order reversing and remanding this

case back to Defendant for further proceedings, pursuant to 42 U.S.C. § 405(g) (Doc. 22).
The Clerk entered judgment on August 20, 2018 (Doc. 23). Plaintiff timely filed this

application on November 19, 2018.

       Plaintiff asserts that he is the prevailing party; the Commissioner’s position in the

underlying action was not substantially justified; and his net worth when the case the

proceeding was filed was less than two million dollars. The Commissioner does not

contest Plaintiff’s entitlement to fees under the EAJA but argues the fees requested are

based on an unreasonable hourly rate, improperly include clerical tasks, and include

compensation for hours not reasonably spent.

       In calculating a reasonable fee in this context, the Court applies the traditional

lodestar analysis, albeit with the recognition that EAJA provides that “attorney fees shall

not be awarded in excess of $125 per hour unless the court determines that an increase

in the cost of living or a special factor, such as the limited availability of qualified attorneys

for the proceedings involved, justifies a higher fee.” 28 U.S.C.A. § 2412(d)(2)(A); see

generally, Wood v. Comm'r of Soc. Sec., No. 2:15-CV-437-FTM-29CM, 2017 WL

2298190, at *1 (M.D. Fla. May 26, 2017). A reasonable attorney fee is calculated by

multiplying the number of hours reasonably expended by the reasonable hourly rate.

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). The party seeking an award of fees

should submit adequate documentation of hours and rates in support. Id. Reasonable

fees do not include excessive, unnecessary, and redundant hours. Norman v. Housing

Auth. of Montgomery, 836 F.2d 1292, 1301–02 (11th Cir. 1988). A “reasonable hourly

rate” is “the prevailing market rate in the relevant legal community for similar services by

lawyers of reasonably comparable skills, experience, and reputation.” Norman, 836 F.2d

at 1299.

       Plaintiff seeks an award of $5,628.34 for 48.9 hours of representation (Doc. 24 at



                                               -2-
4-5, 6; Doc. 24-1). Of those hours, 37.6 hours were logged by five attorneys, four of

whom are not members of the Bar of this Court (Doc. 24 at 4-5; Doc. 24-2; Doc. 24-3;

Doc. 24-4; Doc. 24-5; Doc. 24-6). Plaintiff also seeks fees for 11.3 hours of time logged

by five paralegals (Doc. 24 at 5-6; Doc. 24-7; Doc. 24-8; Doc. 24-9; Doc. 24-10; Doc. 24-

10; Doc. 24-11). Plaintiff claims the following rates and charges:

       Professional            Hours               Hourly Rate             Total

       Attorney Suzanne        1.1 hours       $198.49               $218.34
       Harris

       Attorney Howard D.      3.0             $125.00               $375.00
       Olinsky (non-
       admitted attorney)

       Attorney Katie          1.0             $125.00               $125.00
       Tastrom (non-
       admitted attorney)

       Attorney Matthew        29.2            $125.00               $3,650.00
       McGarry (non-
       admitted attorney)

       Attorney Edward A.      3.3             $125.00               $412.50
       Wicklund (non-
       admitted attorney)

       Paralegal Michelle      0.9             $75.00                $67.50
       Callahan
       Paralegal Moira         6.7             $75.00                $502.50
       Deutch
       Paralegal Kyrsten       0.8             $75.00                $60.00
       Gifford
       Paralegal Jonnah        2.4             $75.00                $180.00
       Graser
       Paralegal Shannon       0.5             $75.00                $37.50
       Persse




                                            -3-
       On review of the chart, and the ledger itemizing the hours spent (Doc. 24-1), the

Court finds the number of hours to be excessive and the rates charged to be

unreasonable in the context of litigating this standard social security benefit denial case.

       Rates for Timekeepers

       Howard Olinsky, Katie Tastrom, Matthew McGarry, and Edward Wicklund are not

members of the bar of this Court and have not been admitted pro hac vice. Consistent

with the decisions in other cases throughout this district, the Court applies a paralegal

rate to services of non-admitted attorneys in cases where, as here, admission was never

sought. See, e.g., Wood, 2017 WL 2298190, at *2; Duffield v. Colvin, No. 3:15-cv-1065-

MCR, 2016 WL 6037306, at *2 (M.D. Fla. Oct. 14, 2016) (“The Court agrees with

Defendant that as out-of-state attorneys who are not members of the Bar of this Court

and have not sought permission to appear pro hac vice in this case, Mr. Olinsky and Mr.

Eaglin should be compensated at the prevailing paralegal rate.”); Bumgardner v. Comm’r

of Soc. Sec., No. 6:12-cv18-Orl-31TBS, 2014 WL 5426538, at *3-4 (M.D. Fla. Oct. 22,

2014) (attorney not admitted to practice in district should be compensated as paralegal);

Riggins v. Astrue, No. 3:09-cv-00856-TEM, 2011 WL 2119338, at *2-3 (M.D. Fla. May 27,

2011) (out-of-state attorneys who had not been granted permission to serve as attorneys

in case were not entitled to compensation as attorneys, but to a fee appropriate for

paralegals). In an unpublished opinion, the Eleventh Circuit found this approach to be

within the court’s discretion. Zech v. Comm'r of Soc. Sec., 680 F. App'x 858, 860 (11th

Cir. 2017) (“The district court did not abuse its discretion by compensating Olinsky and

Eaglin at the paralegal hourly rate.”).

       The reasonable hourly rate of a paralegal for social security appeals in this district

is $75.00 per hour. Schoenfeld, 2018 WL 5634000, at *1 (reducing the hourly rate for



                                             -4-
attorneys Howard D. Olinsky, Edward A. Wicklund, Marisa Burkett, and Michelle Fecio to

$75.00 per hour). 1 The itemization of hours submitted with Plaintiff’s EAJA motion

indicates Mr. Olinsky contributed 3.0 hours of work on Plaintiff’s case, Ms. Tastrom 1.0

hours, Mr. McGarry 29.2 hours, and Mr. Wicklund 3.3 hours (Doc. 24 at 6; Doc. 24-3;

Doc. 24-4; Doc. 24-5; Doc. 24-6). To the extent these hours are compensable (see

below), they are compensable at the rate of $75.00 per hour, and not the rate claimed by

Plaintiff.

        The rate charged for the services of attorney Suzanne Harris, a member of the bar

of this Court, is consistent with the EAJA cap, adjusted for the cost of living. The

Commissioner has raised no objection to that rate, and the Court finds it to be

appropriate.

        Number of Hours is Excessive

        Plaintiff seeks compensation for the work of ten professionals in a case that

required no discovery, no pretrial motions, and no trial or evidentiary hearing. With so

many cooks in the kitchen, it is not surprising that the timesheets reflect duplication and

inefficiency. See, for example, time entries of November 3 and November 7, 2017 (three

professionals billing for preparation of the summons) (Doc. 24-1 at 2), and time entries

dated January 26, 2018, March 19th and 20th, and March 22, 2018 (four professionals

working on brief). The overstaffing has resulted in overbilling. “If fee applicants do not

exercise billing judgment, courts are obligated to do it for them, to cut the amount of hours

for which payment is sought, pruning out those that are ‘excessive, redundant, or

otherwise unnecessary.’” Am. Civil Liberties Union of Georgia v. Barnes, 168 F.3d 423,




        1    This the rate claimed by Plaintiff for work performed by the paralegals in this case.



                                                        -5-
428 (11th Cir. 1999). The Court deducts three hours of paralegal time and two hours of

non-admitted attorney time for instances of duplicative or otherwise unnecessary work.

As the rate is the same for both paralegals and non-admitted counsel, the Court deducts

$375.00 from the application (5 hours at $75).

       Plaintiff is not entitled to reimbursement for the performance of purely clerical

tasks. “[A]n attorney is not entitled to compensation under the EAJA for work which could

have been done by support staff.” Kelley v. Astrue, No. 3:09-CV-881-J-MCR, 2010 WL

4366365, at *2 (M.D. Fla. Oct. 28, 2010), quoting Weaver v. Astrue, No. 3:07–cv–16–JWC,

2008 WL 1805381, at *1 (E.D.Ark. Apr.17, 2008) (preparation of status or transmittal

letters is clerical task). Courts in this district have previously found that many of the tasks

included in the ledger here are not compensable in the EAJA context. See, e.g. Wood,

2017 WL 2298190, at *3 (finding ‘Federal Court forms packet prepared for Client

completion, mailed via USPS,’ ‘FDC prospect packet returned via Right

Signature/Reviewed for completion,’ and ‘Download, File and Save Transcript, OCR and

live bookmark’ to be non-compensable clerical tasks, and reducing compensable time for

‘Ready EAJA Narrative, Time Slips, Exhibits, Certificate. File Per Local Rule’ because

“the entry includes clerical tasks”); 2 Garverick v. Comm’r of Soc. Sec., No. 2:15-cv-385-

CM, 2017 WL 1838483, at *3 (M.D. Fla. May 8, 2017) (denying reimbursement for time

spent reviewing standing orders and Related Case Order and Track One Notice, finding

filing of a memorandum is clerical and not compensable as attorney’s fees). As itemized

in the Commissioner’s response, the Court deducts 7.5 hours of paralegal time, .3 hours




       2   Wood involved the same counsel and many of the same clerical tasks claimed here.



                                                  -6-
of attorney time, and .9 hours of time performed by unadmitted counsel, for such clerical

tasks, for a total deduction of $689.54 (8.4 hours at $75 and .3 hours at $198.49).

       Plaintiff claims 2.9 hours for preparation of the EAJA petition. In an EAJA context,

the Supreme Court has found “fees for fee litigation should be excluded to the extent that

the applicant ultimately fails to prevail in such litigation.” Comm’r, I.N.S. v. Jean, 496 U.S.

154, 163 n.10 (1990). Because the Commissioner’s objections to the fee application are

well taken, the Court excludes the time spent on preparing the application seeking the

excessive fee, as non-compensable. As the time was spent by a paralegal and Mr.

Olinsky, billing at the same rate, the Court deducts $217.50 (2.9 hours at $75).

       With the above reductions in rates and time, the Court finds a reasonable fee

under the EAJA to be $4,346.30. Plaintiff claims expenses in the total amount of $49.11

(Doc. 24-13) and the Commissioner does not object. The Court will allow the expenses.

       Plaintiff has attached a copy of his assignment of EAJA fees to his counsel (Doc.

24-12). In light of the assignment, Plaintiff states if the U.S. Department of the Treasury

determines that Plaintiff does not owe a federal debt that is subject to offset, the

government will accept Plaintiff’s assignment of EAJA fees and pay fees directly to

Plaintiff’s counsel. Any agreement between the parties as to payment of this judgment is

outside the purview of the Court. See Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521, 177

L.Ed.2d 91 (2010) (EAJA attorney’s fees are awarded to prevailing party, not to the

prevailing party’s attorney). The parties may make whatever collection arrangements that

they wish to, but the Court will not order the government to reimburse counsel directly.

       The motion is GRANTED, in part and DENIED, in part. Plaintiff is entitled to an

award of $4,346.30 in EAJA fees, and $49.11 as expenses. The Clerk shall enter

judgment accordingly.



                                             -7-
      DONE and ORDERED in Orlando, Florida on December 7, 2018.




Copies furnished to Counsel of Record




                                        -8-
